Citation Nr: 1011683	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD) prior to 
October 20, 2009.    

2.  Entitlement to a disability evaluation in excess of 70 
percent for PTSD beginning on October 20, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1967.    

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
December 2005 that denied the Veteran's claim for an 
increased rating in excess of 50 percent for the service-
connected PTSD.  

A December 2009 rating decision assigned a 70 percent rating 
the service-connected PTSD, beginning on October 20, 2009.  

In July 2009, the Board remanded case to the RO for 
additional development of the record.  


FINDINGS OF FACT

1.  For the period of the appeal prior to October 20, 2009, 
the service-connected PTSD is shown to have been productive 
of a disability picture that more closely approximated that 
of occupational and social impairment with deficiencies in 
most areas and inability .  

2  The service-connected PTSD currently is not shown to be 
manifested by symptoms consistent with total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  Prior to October 20, 2009, the criteria for the 
assignment of a 70 percent rating for the service-connected 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).   

2.  The criteria for the assignment of a schedular rating in 
excess of 70 percent for the service-connected PTSD are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in September 2005 (before the initial 
adjudication of the increased rating claim), October 2006, 
August 2009, and September 2009.     

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The October 2006 and August 2009 letters provided the Veteran 
with notice of the laws regarding degrees of disability or 
effective dates.  The claim was readjudicated in December 
2009.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 2004 to September 2009 are associated with the claims 
folder.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran underwent VA psychiatric 
examinations in 2004, 2005, and 2009 to obtain medical 
evidence as to the nature and severity of the Veteran's PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court of Appeals for Veterans Claims 
(Court) discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.  

The rating criteria for rating mental disorders reads as 
follows:

A 100 percent rating requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).

A 10 percent rating requires occupational 
and social impairment due to mild or 
transient symptoms that decrease work 
efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.

A zero percent rating is assigned when a 
mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

The Board finds based on thorough review of the record that 
the service-connected PTSD is shown to have more nearly 
resembled the criteria warranting a 70 percent rating for the 
entire period of the appeal.  

In determining whether the Veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
Veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Board finds that, overall, the medical evidence shows 
that the Veteran's PTSD causes deficiencies in work, family, 
thinking, and mood; severe social and occupational 
impairment; and an inability to establish and maintain 
effective relationships other than the relationship with his 
spouse.  

There is evidence that the PTSD causes a deficiency in work.  
A September 2004 VA examination report indicates that the GAF 
score for the PTSD was 50 which is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
occupational functioning.  

A November 2005 VA examination report indicates that the 
Veteran reported feeling isolative at work and having 
frequent conflicts with co-workers.  It was noted that the 
Veteran had moderate inappropriate behavior with frequent 
outbursts of anger and inappropriate hostile affect at work.  
He has fair impulse control and has threatened assault or has 
engaged in assaultive behavior on several occasions when 
triggered.  

The examiner noted that the Veteran's occupational 
functioning was impaired by decreased concentration, 
inappropriate behavior, poor social interaction, and an 
increased level of conflict with his supervisor and co-
workers when triggered by his PTSD-related features.  

The Veteran's GAF score was 55 which reflects more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
occupational functioning.  However, the examiner indicated 
that the Veteran's GAF score probably deteriorated further 
when the Veteran was triggered by a known PTSD-related 
stressor.  

A September 2006 psychiatry note indicates that the Veteran 
reported that he found work very stressful.  A September 2006 
psychology treatment record notes that the Veteran's 
tolerance in coping with work related stressors was degraded 
and he was having more problems.    

A March 2007 VA psychiatry treatment record notes that the 
Veteran reported that he found his job as a truck driver to 
be extremely stressful and found himself getting angry very 
easily.  He found himself getting into arguments with his 
boss over trivial matters usually related to his anxiety and 
inherent from his combat experiences.  

A January 2008 VA psychology note indicates that the Veteran 
reported being fired on that day from his truck driving job 
of sixteen years.  A February 2008 VA treatment notes that 
the Veteran found a lower paying job and was looking for a 
better job.  

An October 2008 VA treatment record notes that the Veteran 
continued to have occupational problems in that his tolerance 
in coping with work related stressors was degraded and he was 
having more problems.  A December 2009 VA psychology note 
indicates that the Veteran still experienced untoward 
expressions of irritability and bad temper but he was coping 
well.  He was currently working with a trucking company.  

The October 20, 2009 VA psychiatric examination report 
indicates that the Veteran was terminated from his last job 
after significant conflicts with his co-workers and 
supervisor and multiple incidents that included belligerent 
behavior and destruction of property.  The examiner noted 
that the Veteran had problems in occupational functioning due 
to his poor social interaction.  The examiner stated that the 
Veteran had significant problems relating to co-workers and 
supervisors.  His GAF score was 50.  

There is evidence that the PTSD causes a deficiency in 
family.  The September 2004 VA examination report indicates 
that the Veteran reported feeling edgy and he struggled to 
keep his temper under control.  

The Veteran stated that he had been married for 37 years and 
had a fair amount of conflict with his spouse.  They slept in 
separate bedrooms and managed by working on opposite shifts.  
He had two daughters and reported having tension with one of 
them but a good relationship with his other daughter and 
granddaughter.  The GAF score for the PTSD was 50 which is 
indicative of serious symptoms and serious impairment in 
social functioning.  

A November 2005 VA psychiatric examination report indicates 
that the Veteran reported having strained relationship with 
his spouse due to his bad temper and outbursts of anger.  It 
was noted that the Veteran had moderate inappropriate 
behavior with frequent outbursts of anger and inappropriate 
hostile affect at the home.  

The report indicates that the Veteran had social impairment 
with alienation and isolation with very limited social 
encounters.  The examiner stated that the Veteran had 
moderate impairment in family relationships.  The Veteran 
reported that he had a continued level of psychosocial 
dysfunction in his life despite treatment.  

VA treatment records dated in October 2007 and October 2008 
note that the Veteran continued to have a diminished capacity 
to engage in wholesome social and family life.  

A December 2008 VA treatment record indicates that the 
Veteran continued to have issues with inhibiting untoward 
expressions of irritability and bad temper but he was making 
strides in this.  

An October 2009 VA examination report indicates that the 
Veteran had deficiencies with family relations with episodes 
of conflict with his wife and family.  

There is evidence that the PTSD causes a deficiency in mood.  
There is evidence of anxious, dysphoric, depressed, or 
neutral mood.  See the March 2003 VA examination report; 
November 2005 VA examination report; VA treatment records 
dated in February 2006, May 2006, January 2008, and March 
2008; and the October 2009 VA examination report.  The 
October 2009 VA examination report indicates that the Veteran 
had a deficiency in mood with significant problems of 
depressed mood with periods of suicidal ideation.  

The medical evidence shows that the Veteran's PTSD causes 
recurrent and intrusive distressing recollections of the 
stressor events; recurrent distressing dreams; intense 
psychological distress at exposure to internal or external 
cues; and persistent avoidance of stimuli associated with the 
trauma.  See the March 2003 and November 2005 VA examination 
reports; VA treatment records dated in August 2004, February 
2006, and September 2006; and the October 2009 VA examination 
report.  

The October 2009 VA examination report indicates that the 
Veteran had a deficiency in thinking with significant 
concentration and short term memory problems.  

Thus, on this record, the service-connected PTSD is shown to 
have been productive of a disability picture that was more 
closely reflective of the criteria for a 70 percent 
evaluation for the entire period of the appeal.  38 C.F.R. 
§§ 3.400(o), 4.7; see Bowling v. Principi, 15 Vet. App. 1, 11 
(2001) (holding that the criteria for a 70 percent rating are 
met where there has deficiencies in most of the following 
areas: work, school, family relations, judgment, thinking, 
and mood).  

Under the criteria for PTSD, the basis for a 100 percent 
schedular rating is a finding of total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. 
Cir. 2004).  However, on this record, the Board finds that no 
more than severe symptoms are demonstrated.  

The evidence shows that, for most of the period of the 
appeal, the Veteran was performing substantial gainful 
employment as a truck driver.  He was fired from a position 
in 2008, but was able to obtain new employment.  

There also is no current showing that the Veteran had 
formally claimed entitlement to a total rating based on 
individual unemployability by reason of service-connected 
disability.  See the VA examination reports dated in November 
2005 and October 2009.  Without such an application, the 
Board is not required to address the schedular criteria 
warranting a higher rating under the provisions of 38 C.F.R. 
§ 4.16.  

The evidence shows that the Veteran tends to be isolative in 
social settings, but he does maintain contact with his 
family.  He lived with his spouse during this period and 
interacted with her, as well as his daughters and 
granddaughter.  He attended group therapy and had some 
interaction with other veterans.   

Accordingly, the Board concludes that the evidence supports 
the assignment of a 70 percent rating, but no higher for the 
service-connected PTSD.  

In view of the Court's holding in Hart, supra, the Board has 
considered whether the Veteran is entitled to staged ratings 
for his service-connected PTSD.  It appears from the medical 
evidence that the PTSD has remained constant over the entire 
period.  Accordingly, a staged rating under Hart is not for 
application.  

Finally, the Board finds that the service-connected 
disability picture is not so exceptional or unusual as to 
warrant referral of the claim for increase for extraschedular 
consideration.  

The service-connected PTSD is shown to cause some 
interference with his employment, but this is not beyond that 
addressed by the currently assigned 70 percent rating.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

There is also no showing of the need for frequent 
hospitalization or any other unanticipated medical factors 
that are not addressed by the rating criteria or otherwise 
render impractical the application of the established 
standards in this case.  See 38 C.F.R. § 3.321(b)(1).  

Therefore, the Board concludes that the question of an 
extraschedular rating higher than 70 percent cannot be viewed 
as being reasonably raised on this record.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The Board is therefore not 
required to remand the case to the RO for action as outlined 
in 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased schedular rating of 70 percent for the service-
connected PTSD beginning to October 20, 2009 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased schedular rating in excess of 70 percent for the 
service-connected PTSD is denied.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


